Citation Nr: 0715205	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  05-17 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel







INTRODUCTION

The veteran had active service from June 1974 to June 1976. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  


FINDING OF FACT

Bilateral hearing loss was not manifested during the 
veteran's service or for many years thereafter, nor is the 
current bilateral hearing loss otherwise related to service. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
the veteran's active duty service, nor may it be presumed to 
have incurred in such service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2006); 38 
C.F.R.  §§ 3.303, 3.307, 3.309, 3.385 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

The veteran seeks service connection for bilateral hearing 
loss.  In support of his claim, the veteran reported that 
upon separation he did not pass the hearing test and was told 
that he had some hearing loss in the left ear.  He also 
indicated that he was around artillery fire and was told that 
the hearing loss was most likely due to artillery noise.  He 
also reported treatment for hearing loss in 1977.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and an 
organic disease of the neurological system (including 
sensorineural hearing loss) becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102 (2006).  When a veteran seeks 
benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

On the authorized audiological evaluation in March 2004, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
30
40
LEFT
10
5
5
50
55

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.  
As there is evidence of auditory threshold at 3,000 and 4,000 
Hertz of 40 decibels or greater, the Board finds that current 
bilateral hearing loss for VA purposes has been established.  
See 38 C.F.R. § 3.385.  

Nevertheless, a review of the evidence shows that service 
connection for hearing loss is not warranted.  There is no 
evidence of hearing loss in-service, to include multiple 
audiological examinations.  The Board is cognizant of the 
veteran's service medical records.  On induction examination 
in June 1964, for the frequencies of 500, 1000, 2000, 3000, 
and 4000 Hertz, puretone threshold levels of 10, 10, 5, /, 
and 10 in the right ear and 20, 15, 5, /, and 35 in the left 
ear were recorded.  No pertinent diagnosis was made.  
Additionally, on separation examination in October 1975 
questionable mild high frequency hearing loss in the left ear 
was noted and it was indicated that the veteran should be 
evaluated.  A November 1976 consultation sheet merely 
reiterates questionable mild high frequency hearing loss in 
the left ear.  During service however, a diagnosis of 
bilateral hearing loss was not made.  More importantly, a 
March 2004 VA examiner specifically stated in his examination 
report that he reviewed the service medical records and found 
normal hearing in the right and left ears by VA standards.  
There is no contrary evidence in the service medical records 
or any objective evidence thereafter to support a finding 
that the veteran had in-service hearing loss by VA standards.  
There is also no evidence of hearing loss to a compensable 
degree within a year after service or continuity of 
symptomatology since service.  In fact, the first evidence of 
hearing loss is in 2004, several decades after service.  
Though the veteran claims that he received treatment in 1977, 
the RO has attempted to obtain these records on multiple 
occasions with no response.

Finally, there is no medical opinion of record that relates 
the veteran's current bilateral hearing loss to service.  
When the veteran was examined in March 2004, the VA examiner 
stated that audiological testing at the time of entrance into 
the military and throughout the two years of service showed 
hearing within normal limits in the right and left ear by VA 
standards.  The examiner concluded that there was not a 
medically sound basis to attribute the post-service findings 
of hearing loss to acoustic trauma in-service.  The examiner 
also reported that the veteran's current hearing loss was 
more properly attributed to his post-military noise exposure.  
It is noted that during the examination, the veteran 
reportedly was exposed to noise while work with a lumber 
company for 15 years and while driving a bus for 12 years, 
although a 2005 medical report from Lovelace Health indicates 
that the veteran was not exposed to noise while driving a 
bus.  In any event, there is no evidence of any in-service 
hearing loss, hearing loss to a compensable degree within a 
year after service, continuity of symptomatology since 
service, or a medical nexus relating the veteran's current 
hearing loss to service.  Thus, service connection cannot be 
granted.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. v. West, 12 Vet. App. 341, 346 (1999).

The Board finds probative that the first documented medical 
evidence of hearing loss is in 2004, decades after separation 
from service.  Though the veteran claims that he had 
documented hearing loss in 1977, he has not provided evidence 
of such or any evidence of hearing loss until 2004.  With 
respect to negative evidence, the United States Court of 
Appeals for Veterans Claims (Court) has held that the fact 
that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many years 
is a consideration.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) [it was proper to consider the veteran's 
entire medical history, including the lengthy period of 
absence of complaints].

The veteran contends that his hearing loss began in service, 
as he was exposed to excessive noise from artillery fire and 
welding.  Although the veteran is competent to assert that he 
was exposed to excessive noise while in service, he is not 
competent to etiologically relate his current hearing loss to 
any in-service noise exposure.  This determination is not a 
matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As such, his 
statements are of little or no probative value in this 
regard, whereas the VA examiner's statement is of great 
probative value.  In rendering his medical opinion, the 
examiner reviewed the veteran's service medical records, 
contentions on appeal, and clinical findings.  Thereafter, he 
rendered an independent, probative medical opinion, which is 
consistent with the objective evidence of record.

In summary, bilateral hearing loss was not shown by the 
medical evidence of record until decades post-service and 
there is no competent medical opinion of record suggesting a 
nexus between the veteran's current hearing loss and service.  
The Board finds that a preponderance of the evidence is 
against the veteran's claim for service connection for 
bilateral hearing loss.  The doctrine of reasonable doubt has 
been considered but because the evidence preponderates 
against the claim, this doctrine is not applicable.  
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.  Accordingly, 
service connection for bilateral hearing loss is not 
warranted.  

Duties to Notify and Assist

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   In Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  The Court also held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Id.  This 'fourth element' comes from the 
language of 38 C.F.R. § 3.159(b)(1).
    
In November 2003, May 2005, and March 2006 letters, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  These letters contained specific requests 
for the veteran to provide additional evidence in support of 
his claim.  He was asked to identify all relevant evidence 
that he desired VA to attempt to obtain. 

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits. 

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish an effective 
date and disability rating in the March 2006 letter.  Though 
the veteran received notice per Dingess/Hartman after the 
initial unfavorable agency decision, there is no prejudice to 
the veteran.  In the present appeal, any defect in timing is 
non-prejudicial as the veteran demonstrated actual knowledge 
of these factors.  See Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).  In the present appeal, the 
veteran, in an April 2006 response to the March 2006 
Dingess/Hartman notification, stated that that he had no 
other information or evidence to give VA to substantiate my 
claim.  This letter from the veteran, titled VCAA Notice 
Response, indicated that the veteran had knowledge of the 
VCAA.  See Velez v. West, 11 Vet. App. 148, 157 (1998) 
(actual knowledge by veteran cures defect in notice).  Thus, 
any defect in timing as to notice per Dingess/Hartman has not 
prejudiced the veteran.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
The veteran repeatedly requested records from Dr. G., as 
identified by the veteran.  In the November 2005 supplemental 
statement of the case (SSOC), the RO reported that the 
veteran indicated that Dr. G. was deceased and that he was 
unable to obtain the records.  

The veteran had a VA audiological examination in March 2004.  
In a January 2006 letter, the veteran indicated that he 
wanted another VA examination.  However, there is no 
indication that the March 2004 VA examination was inadequate.  
Generally, a medical opinion is adequate where it is based 
upon consideration of the veteran's prior medical history and 
examinations, and also describes the disability in sufficient 
detail so that the Board's "evaluation of the claimed 
disability will be a fully informed one." Ardison v. Brown, 
6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 
Vet.App. 121, 124 (1991)); see also Floyd v. Brown, 9 Vet. 
App. 88, 93 (1996).  In the present appeal, the VA examiner 
reviewed the claims file, provided testing, and offered an 
opinion as to whether the current bilateral hearing loss is 
related to service.  The veteran has not offered any specific 
reasons as to why another VA examination is necessary.  Thus, 
VA has fulfilled its duty to assist.   

All known and available records relevant to the issue on 
appeal have been obtained and are associated with the claims 
file.  The Board concludes, therefore, that a decision on the 
merits at this time does not violate the VCAA or prejudice 
the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).
    
Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004). 




ORDER

Service connection for bilateral hearing loss is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


